DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mathew Malloy on 15 March 2022.

The application has been amended as follows: 

Claim 15: Replace the text of Claim 15 with: “An article comprising the thermoformed monolayer film structure of claim 10.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is WIPO Publication WO 2015/200743 to Wang et al. cited in previous Office action (herein Wang).  Wang teaches a blown film comprising a layer formed from a composition comprising a first composition wherein the first composition comprises at least one ethylene-based polymer and wherein the first composition comprises a molecular weighted comonomer distribution 10/I2≥ 7.0 – 1.2 x log(I2) (page 1, lines 20-23).  Wang teaches that the blown film can be a multilayer blown film (page 6, lines 12-14) comprising a second and third layer that can also be formed from the first composition (page 6, line 22-page 7, line 4).  Wang is silent as to the film being a thermoformed film.  As demonstrated by Applicant (see Remarks filed 2 March 2022, page 7) Samples 3 and 4 shown in Fig 7 of the instant application show that a thermoformed film does not necessarily have the same structure/behavior as a film prior to thermoforming.  Therefore, although the instant claims are directed to a film and not the process by which a film is made, the structure conferred by the thermoforming process differentiates the claimed invention from the film of the prior art.
Furthermore, the terminal disclaimer filed 2 March 2022 is sufficient to overcome the pending double patenting rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783